Name: Council Regulation (CEE) No 2119/92 of 20 July 1992 amending Regulation (CEE) NO 3882/91 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1992 and certain conditions under which they may be fished
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29. 7. 92 Official Journal of the European Communities No L 213/1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2119/92 of 20 July 1992 amending Regulation (EEC) No 3882/91 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1992 and certain conditions under which they may be fished HAS ADOPTED THIS REGULATION :THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), as amended by the Act of Accession of Spain and Portugal, and in particular Article 11 thereof, Having regard to the proposal from the Commission, Whereas under the terms of Article 3 of Regulation (EEC) No 170/83 it is incumbent upon the Council to establish, inter alia, the total allowable catches (TACs) by stock or group of stocks, the share available for the Community and the specific conditions under which these catches must be taken ; whereas, pursuant to Article 4 of the same Regulation, the share available to the Community is to be allocated among the Member States ; Whereas Regulation (EEC) No 3882/91 (2) fixes, for certain fish stocks and groups of fish stocks, the TACs for 1992 and certain conditions under which they may be fished ; whereas Article 5 of that Regulation lays down in particular certain conditions for fishing with small meshed nets ; Article 1 Article 5 of Regulation (EEC) No 3882/91 shall be replaced by the following text : 'Article 5 1 . It shall be prohibited to retain on board or to land catches from stocks for which TACs or quotas are fixed unless : (i) the catches have been taken by vessels of a Member State having a quota and that quota is not exhausted ; or (ii) the share of the TAC available to the Community (Community share) has not been allocated by quota among Member States and the Community share has not been exhausted ; or (iii) for all species other than herring and mackerel, they are mixed with other species and have been taken with nets whose mesh size is 32 millimetres or less in Regions 1 and 2 or 40 millimetres or less in Region 3 in accordance with Article 2 (1 ) of Regulation (EEC) No 3094/86, as last amended by Regulation (EEC) No 1465/92 (*) and are not sorted either on board or on landing ; or (iv) for herring, they are within the limits of para ­ graph 2 ; or (v) for mackerel, they are mixed with horse-mackerel or pilchard and the mackerel does not exceed 10 % of the total weight of mackerel, horse ­ mackerel and pilchard on board and the catches are not sorted , Whereas Council Regulation (EEC) No 1465/92 of 1 June 1992 amending for the twelfth time Regulation (EEC) No 3094/86 laying down certain technical measures for the conservation of fishery resources (3), lays down new dates of entry into force for certain provisions applying to small meshed nets ; whereas therefore Article 5 of Regula ­ tion (EEC) No 3882/91 should be adapted to these provi ­ sions, (') OJ No L 24, 27. 1 . 1983, p. 1 . 0 OJ No L 367, 31 . 12. 1991 , p. 1 0 OJ No L 155, 6. 6. 1992, p. 1 . or No L 213/2 Official Journal of the European Communities 29. 7. 92 3, it shall be prohibited to retain on board catches of herring mixed with other species, unless such catches are not sorted and unless the herring, if mixed with other species whether or not including sprat, does not exceed 5 % by weight of the total weight of the herring and other species combined. 3 . The determination of the percentage of by-catches and their disposal shall be made in accord ­ ance with Article 2 of Regulation (EEC) No 3094/86. (vi) they are caught during the course of scientific investigations carried out under Regulation (EEC) No 3094/86. All landings shall count against the quota, or, if the Community share has not been allocated between Member States by quotas, against the Community share, except for catches made under the provisions of (iii), (iv), (v) and (vi). 2. When fishing with nets whose mesh size is less than 32 millimetres in Regions 1 and 2 other than the Skagerrak and the Kattegat and with nets whose mesh size is less than 40 millimetres in Region 3, it shall be prohibited to retain on board catches of herring mixed with other species, unless such catches are not sorted and unless the herring, if mixed with sprat only, does not exceed 10 % by weight of the total weight of herring and sprat combined. When fishing with nets whose mesh size is less than 32 millimetres in Regions 1 and 2 and with nets whose mesh size is less than 40 millimetres in Region 0 OJ No L 155, 6. 6. 1992, p. 1 . Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities. It shall be applicable with effect from 1 June 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 July 1992. For the Council The President D. HURD